Citation Nr: 9929277	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  97-30 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for joint pain as a 
chronic disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for headaches as a 
chronic disability resulting from an undiagnosed illness.

3.  Entitlement to an increased rating for tinea cruris, 
currently evaluated as 10 percent disabling.  
 
4.  Entitlement to an increased rating for hiatal hernia with 
gastroesophageal reflux, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1987 to 
December 1992.  He served in the Southwest Asia Theater of 
operations.

The issues on appeal come before the Board of Veterans' 
Appeals (Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  By this rating decision, the 
RO denied service connection for joint pain and headaches, 
both as due to an undiagnosed illness.  By the same rating 
decision, the RO confirmed a 10 percent rating for PTSD, 
confirmed a 10 percent rating for hiatal hernia with 
gastroesophageal reflux, and confirmed a 10 percent rating 
for tinea cruris.  The veteran perfected his appeals 
concerning these issues and in October 1997, he testified 
with his spouse before a local hearing officer.

The veteran's claim concerning an increased rating for PTSD 
is discussed in the Remand section below.


FINDINGS OF FACT

1.  The veteran had active duty in the Southwest Asia Theater 
of operations during the Gulf War.  

2.  The veteran has submitted some evidence that he currently 
has joint pain as a chronic disability which is related to an 
undiagnosed illness; the claim is plausible. 

3.  It is not at least as likely as not that the veteran has 
objective indications of a chronic disability of joint pain 
resulting from an undiagnosed illness. 

4.  The veteran's allegation that he currently has headaches 
which are related to an undiagnosed illness is not supported 
by any medical evidence that would render the claim 
plausible.

5.  The veteran's hiatal hernia with gastroesophageal reflux 
is currently manifested by occasional vomiting and reflux 
which results in rare visits for outpatient treatment; the 
disability does not result in persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.

6.   The veteran's tinea cruris is manifested by a recurring, 
reddish rash on the groin and is not productive of constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  


CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for joint pain as a 
chronic disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  

2.   Service connection for joint pain as a chronic 
disability resulting from an undiagnosed illness is not 
established.  38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  

3.  The veteran has not submitted evidence of a well-grounded 
claim concerning service connection for headaches as a 
chronic disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  

4.  The criteria for a rating in excess of 10 percent for 
hiatal hernia with gastroesophageal reflux have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.114, Diagnostic Code 7346 (1999).

5.  The criteria for an evaluation in excess of 10 percent 
for tinea cruris have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Code 7899-7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that 
prior to a December 1986 enlistment examination, the veteran 
denied any history of swollen or painful joints, frequent or 
severe headache, leg cramps, arthritis, rheumatism, or 
bursitis, bone, joint or other deformity, lameness, painful 
or "trick" shoulder or elbow, recurrent back pain, "trick" 
or locked knee, foot trouble, or nervous trouble of any sort.  
The veteran did report that he fractured his right thumb and 
right ankle as a teenager.  Neither of these fractures was 
considered disabling.  Upon examination, the veteran's head, 
upper extremities, lower extremities, spine, and "other 
musculoskeletal" were normal, as was his neurologic 
examination.  Asymptomatic pes planus was noted.  

In April 1987, the veteran sought treatment for left-sided 
shoulder pain.  He reported that a bunk had fallen on him.  
Following an examination, the veteran was assessed has having 
a muscle contusion of the left trapezoid.  In July 1987, the 
veteran sought treatment after injuring his right wrist while 
playing football.  An X-ray revealed no fracture.  Following 
an examination, the veteran was assessed as having a 
contusion of the right wrist.  The veteran continued to seek 
treatment for this condition in July 1987 and August 1987.  

In June 1988, the veteran sought treatment for a severe 
headache after he had slipped on ice and hit his head on a 
metal pole.  Following an examination, the assessment was 
contusion of the left mastoid.  Beginning in July 1988, the 
veteran was treated for a herniated right interior tibialis 
muscle.  

In March 1989, the veteran complained of dizziness, headache, 
loss of appetite, chest pain, and vomiting.  He apparently 
had suffered a blow to his head three days before, which 
resulted in a brief loss of consciousness.  Following an 
examination, the veteran was assessed as having post-
concussion syndrome.  Subsequently in March 1989, the veteran 
sought treatment in an emergency room setting, complaining of 
headaches in the back of his head for the prior three days.  
He stated that a co-worker had put a sleeping hold on his 
neck which caused him to pass out, after which he fell and 
hit the back of his head.  When he came to, his sergeant was 
performing closed chest massage.  Following an examination, 
the veteran was assessed as having probable post-traumatic 
headaches.  Subsequently in March 1989, the veteran continued 
to seek treatment for headaches arising from this incident.

In June 1989, the veteran sought treatment for a contusion to 
mandible/maxillary following a fight.  In August 1989, the 
veteran sought treatment after injuring his right thumb 
during a football game.  He was subsequently assessed as 
having an avulsion fracture of the first metacarpal of the 
right hand.  The veteran continued to seek treatment for this 
condition in September 1989.  In October 1989, the veteran 
sought treatment for a second-degree right ankle sprain, 
which occurred while he was walking.  Subsequently in October 
1989 and in November 1989, the veteran sought treatment for a 
re-injury of fascial hernia to lower right anterior tibia.  
In January 1990, the veteran fractured the fifth proximal 
phalanx of his left hand after falling off of a bike.  This 
required a cast.  The veteran continued to seek treatment for 
this condition through March 1990.      

In July 1990, the veteran participated in an evaluation due 
to being overweight, and indicated on a written form that he 
did not have any joint aches or weakness.  In September 1990, 
the veteran sought treatment for a red and swollen right 
knee.  He was assessed as having patella ligament strain.  In 
December 1990, the veteran sought treatment for a broken 
nose, which occurred during a tag football game.  

In April 1991, the veteran sought treatment for a swollen 
right hand.  Following an examination, the veteran was 
assessed as having rule out fracture.  An X-ray revealed no 
fracture.  In May 1991, the veteran sought treatment 
following a motor vehicle accident in which he apparently 
struck his nose.  The assessment following an examination was 
soft tissue swelling.  In June 1991, the veteran sought 
treatment after twisting his right ankle while running.  
Following an examination, he was assessed as having rule out 
strained calcaneofibular ligament.  The veteran sought 
treatment in July 1991 after re-injuring his right ankle 
while walking up a hill.  An X-ray was negative.      

On a Southwest Asia Demobilization/Redeployment Medical 
Evaluation form dated in 1991 (the month is unclear), the 
veteran indicated, in pertinent part, that he had broken his 
nose and finger while in Southwest Asia.  

In August 1991, the veteran sought treatment for a first 
degree sprain of his right ankle, after stepping into a hole 
three days before.  Subsequently in August 1991 and in 
September 1991, the veteran sought treatment for his right 
ankle sprain and also for a contusion of the fifth metatarsal 
of the left foot.  The veteran re-injured his right ankle in 
October 1991, after slipping on some ice.  In January 1992, 
the veteran injured his left ankle after falling down stairs.  
He was given a provisional diagnosis of grade II ankle sprain 
rule out fracture.  A subsequent X-ray revealed no evidence 
of fracture, dislocation, or malalignment.  

The veteran continued to seek treatment for this condition 
through April 1992, at which time he was assessed as having 
Achilles tendonitis.  Subsequently in April 1992, the veteran 
participated in an evaluation due to being overweight, and he 
indicated on a written form that he did not have any joint 
aches or weakness.  Subsequently in April 1992 and through 
September 1992, the veteran sought treatment for left ankle 
pain and "instability" after twisting it while on a road 
march.        

In September 1992, the veteran was examined for separation 
purposes.  Prior to the examination, the veteran denied any 
history of swollen or painful joints, frequent or severe 
headache, leg cramps, arthritis, rheumatism, or bursitis, 
bone, joint or other deformity, lameness, painful or 
"trick" shoulder or elbow, recurrent back pain, "trick" or 
locked knee, or nervous trouble of any sort.  The veteran did 
report that he had a history of left ankle tendonitis.  Upon 
examination, the veteran's head, upper extremities, lower 
extremities, spine, and "other musculoskeletal" were 
normal, as was his neurologic examination.

In October 1992, the veteran sought treatment after smashing 
the third digit of his left hand in a car door.  An X-ray 
revealed a nondisplaced fracture of the distal phalanx, along 
with a tiny, metallic-like density in soft tissue at the base 
of the second proximal phalanx. 

In December 1992, the veteran filed a claim concerning 
service connection for, in part, numerous joint conditions, 
including left knee, left thumb, left hand, bilateral ankles, 
bilateral shoulders, and lower back.  The veteran also sought 
service connection for a rash on his back.

The veteran underwent a general medical examination for VA 
purposes in February 1993.  The veteran, in pertinent part, 
did not make any complaints of headache, and it was noted on 
examination that his head and neurological system were 
normal.  The skin lesions scattered over the veteran's 
shoulders, chest and upper arms were noted, as was a weeping 
dermatitis in both groins.  

The veteran also underwent an orthopedic examination for VA 
purposes in February 1993.  He reported bilateral thumb pain, 
bilateral ankle pain with running, bilateral shoulder pain in 
the region of the posterior trapezium, lower back pain and 
left knee strain.  Following an examination, the veteran was 
diagnosed as having mild trapezial strain bilaterally.  His 
hands, ankles and left knee were determined to be normal.  

By a July 1993 rating decision, the RO, in pertinent part, 
granted service connection for tinea cruris and assigned a 10 
percent rating effective from December 1992.  The RO also 
granted service connection for hiatal hernial with 
gastroesophageal reflux and assigned a 10 percent rating from 
December 1992.  The RO also granted service connection for 
left ankle pain, right ankle pain, residual fracture of the 
third and fifth digits of the left hand, and residuals of 
fracture of right thumb.  Each of these disabilities was 
assigned a noncompensable rating effective from December 
1992.  By the same rating decision, the RO denied service 
connection for low back pain, left shoulder strain, right 
shoulder strain a left knee condition, and left thumb pain. 

In May 1994, VA medical records were associated with the 
claims file.  These records reflect psychiatric treatment of 
the veteran in May 1994.

In April 1995, VA medical records were associated with the 
claims file.  These records reflect, in pertinent part, 
outpatient treatment in May 1994 for tinea versicolor.  The 
veteran was noted to be doing quite well and was scheduled to 
return in six months.  The veteran did not show for 
dermatology appointments in October 1994 and January 1995.

Subsequent in April 1995, additional VA medical records were 
associated with the claims file.  These records reflect, in 
pertinent part, that the veteran failed to report for 
dermatology examinations in February 1993, March 1993, and 
April 1993.  In July 1993, the veteran sought treatment after 
reporting that he had been throwing up bright blood for the 
prior four days, a little more than a teaspoon each time.  
The prior night, he vomited up a large blood clot.  He denied 
any history of ulcers, although he did report having diarrhea 
the day before (with no blood).  The veteran had a fever of 
100 degrees the day before.  Upon another examination, it was 
noted that the veteran had nonspecific gastrointestinal 
symptoms.  Two days later, the veteran again sought treatment 
for nausea, vomiting, and upper epigastric soreness.  Routine 
laboratory tests were all normal.  Upon examination, the 
veteran was no acute distress, alert and oriented.  His lungs 
were clear.  While his abdomen was soft and nontender, 
epigastric soreness was noted.  

These records also reflect that the veteran was examined at 
the dermatology clinic in September 1993.  Extensive slightly 
scaly erythematous hypopigmented patches were noted on the 
truck and upper extremities.  The veteran was diagnosed as 
having tinea versicolor and given medication.  The veteran 
again sought treatment for tinea versicolor in November 1993.  
These records also reflect that the veteran underwent a 
psychiatric hospitalization in February 1994.  During a 
physical examination, a small area of reddish rash was noted 
on the shaft of the veteran's penis.  He was seen for a 
dermatology consultation and cream was prescribed for his 
rash, which was noted to probably be tinea cruris.  

These VA records also reflect that the veteran underwent 
surgery for a deviated nasal septum in October 1993, and 
continued to seek treatment for this condition in March 1994.  
The records relating to this condition do not reflect any 
complaints of headaches.  

In February 1996, the veteran filed a written statement in 
which he indicated that he was seeking service connection for 
aching joints as a result of his service in the Gulf War.  

In June 1996, additional VA medical records were associated 
with the claims file, many of which are duplicative of those 
summarized above.  These records also reflect, in pertinent 
part, that the veteran canceled an appointment at the 
dermatology clinic in October 1993.  In January 1996, the 
veteran was examined after reporting that he had had achy 
joints which began six to nine months before.  His joints 
ached mostly in the morning and evenings.  During the day, he 
did not notice the aching as much.  The aching was apparently 
felt in his shoulders, elbows, wrists, knees, hips, and 
ankles.  His family history was negative for arthritis and 
the veteran denied having any history of injury to his 
joints.  Upon examination, the veteran was in no acute 
distress.  Neurological examination was within normal limits 
and the veteran ambulated without deficits.  Extremities were 
all within normal limits, as was an X-ray.  The veteran was 
assessed as having achy joints of unknown etiology, possibly 
Gulf War related.  He was advised to take Advil.  

The veteran underwent an examination for VA purposes in July 
1996.  He reported that he had been working at "Maggie 
Valley Ghost Town" since June 1994 and had missed 15 to 20 
days in the prior year due to stomach symptoms, headaches, 
joint soreness, and sleeping problems.  The veteran reported 
that he had been seen at VA for joint problems without 
satisfaction.  While in Saudi Arabia, the veteran experienced 
some upset stomach after eating.  The veteran had been afraid 
all along that he had some kind of Gulf War syndrome or 
illness.  The veteran was particularly fearful that he may 
have been poisoned by some of the chemicals which were 
presumed to have been present near or around where he was in 
Saudi Arabia and Iraq.  The veteran said he had entered Saudi 
Arabia and stayed with his combat engineer group until the 
cease fire halted; at that time, he was up the river 
Euphrates.  He did not give a history of any prostrating 
illness of any sort.   

At the time of the examination, the veteran complained of, in 
part, joint soreness (specifically the elbows, shoulders, 
knees, and hands), and nausea every two or three weeks 
(sometimes to the point of vomiting).  The nausea would occur 
three or four hours after eating, and it did not make much 
different what the veteran ate.  It would be presumably food 
stuff or digestion from food stuff after breakfast.  The 
veteran did not have abdominal pain, diarrhea, bleeding, 
weight loss, jaundice, or real progression in symptoms.  The 
veteran also reported frequent bitemporal headaches which 
gave him an aching and full feeling and went to the top 
and/or the back of his head.  The headaches would either be 
slow or fast in onset and would last either a short period or 
a long period.  

Upon examination, the veteran's weight was 211 lbs., and his 
maximum weight was noted to be 215 lbs.  He appeared well 
nourished, well developed, robust, and muscular.  Carriage 
was good, posture was erect, and gait was normal.  
Examination of the skin revealed a florid, reddish, well 
demarcated area of tinea cruris, high thigh bilaterally.  The 
veteran had a few excoriations and a few scabs, apparently 
from scratching about fingers or a healed blister.  He also 
had ordinary freckles.  The head, face, and neck were within 
normal limits.  

The examiner noted that the veteran's symptoms of frequent 
nausea apparently began a year or so after the veteran's 
return from Saudi Arabia.  The veteran now threw up food 
which was partially digested, or at least which had been 
eaten three to four hours previously.  He had no swallowing 
trouble, blood, weight loss, abdominal pain, or diarrhea.  
The veteran was moderately obese and his abdomen was non-
tender.

The veteran said that no one had been able to tell him why 
his joints ached so much.  He complained of aching about the 
shoulders, previously about the elbow, some about the hands 
and knees.  The veteran did not describe swelling, rash, or 
nodules.  He did have some stiffness on occasion.  On 
examination, the veteran had a normal gait and normal 
posture, with powerfully developed shoulders without 
crepitation.  The veteran said that he had worked some with 
weights to build up his shoulders.  Full range of motion was 
observed without symptoms.  The elbows freely moved 0 to 140 
degrees with no tenderness over condyles.  The wrists had 
normal configuration with no tenderness or puffiness, and 
there was full flexion and extension of the fingers without 
swelling or rash.  Knees were stable to stress and nontender.  
There was a normal joint outline and range of motion was 0 to 
140 degrees.  

The veteran reported that his headaches were bitemporal and 
on the top of the head.  There was some aching and a "full 
feeling" with some occasional throbbing and a tight feeling.  
The headaches were brief or would persist for a long time and 
gradually wear off.  They were relieved to some extent by 
aspirin and/or rest.   

The examiner told the veteran that he did not find reason to 
believe that the veteran had arthritis or any other such 
diagnosis with regard to the aching feelings.  The examiner 
further noted that whatever the condition, the symptoms had 
apparently not progressed over several years.  The examiner 
further noted that the veteran's gastrointestinal symptoms 
were "quite like those seen near conversion with 
psychophysiologic gastrointestinal reaction."  The veteran 
did not impress the examiner as having any "strange" or 
undiagnosed illness to date.  The veteran was diagnosed as 
having, in pertinent part, headache, tension type, 
psychophysiologic gastrointestinal reaction, history of 
arthralgia, no abnormality found on examination of joints 
except healed fracture of distal fifth metacarpal, right 
hand, and tinea cruris.    

In August 1996, the RO sent a letter to the veteran, advising 
him about the types of evidence he could submit in relation 
to his Gulf War claims, and asking for his assistance in 
obtaining medical records. 

By a November 1996 rating decision, the RO, in pertinent 
part, denied service connection for aching joints and 
headaches, tension type, both as due to an undiagnosed 
illness.  By the same rating decision, the RO also confirmed 
the 10 percent rating for hiatal hernia with gastroesophageal 
reflux and the 10 percent rating for tinea cruris.  

In October 1997, the veteran and his spouse testified at the 
RO before a local hearing officer.  The veteran testified 
that he lost his job at the Ghost Town and at a gas station 
due to personality difficulties with his employers.  At the 
time of the hearing, the veteran had been working at the US 
Post Office for 90 days.  

At the beginning of the hearing, the veteran stated that 
while he did not want to testify about his symptoms of tinea 
cruris, he wanted to maintain his claim for an increased 
rating.  

Regarding his hiatal hernia, the veteran testified that he 
was having episodes of vomiting two or three times a week.  
The veteran and his spouse testified that he would wake up at 
night, gasping for breath.  The refluxes would come back up 
and he would have to get up and treat it with Alka-Seltzer.  
While these episodes happened primarily at night, the veteran 
had to leave work at least three or four times because of 
these symptoms.  Later during the hearing, the veteran 
testified that he avoided eating spicy foods, which 
aggravated his condition.  However, the veteran testified 
that he experienced his symptoms even after eating 
"regular" food.  

The veteran also testified that he began experiencing 
headaches while he was in the Gulf.  He was given Motrin at 
the time.  The severity of his headaches was essentially 
constant after he returned from the Gulf, although the 
veteran indicated that the headaches were worsening.  The 
veteran stated that he still kept in touch with a fellow Gulf 
War soldier who also had problems with headaches.  The 
veteran stated that his complaints of headaches ultimately 
led to nose surgery conducted at the VA ENT clinic in 1994 or 
1995.  However, the headaches continued even after the 
surgery.  The veteran has not been given any medication for 
these headaches.  

The veteran's symptoms of joint aching began after he 
returned from the Gulf, but while he was still in the 
service.  He did not initially seek treatment, however.  The 
veteran stated that a few of his fellow Gulf War soldiers 
also experienced similar symptoms of joint aching.  Later 
during the hearing, the veteran testified that he mainly felt 
aching in his shoulders, elbow, knees, and ankles.  The 
aching was most prominent in the mornings and nights.  During 
the day, once he would "get going," he was okay (as long as 
he did not stop for a long time).  He had spoken to 
physicians about this problem, but he was not too serious 
about it, since he thought the symptoms would just go away.  
They did not.  None of the physicians suggested any 
medications for him to take.  

In the course of the hearing, the veteran submitted 
additional VA records.  These records reflect, in pertinent 
part, outpatient treatment for a deviated nasal septum and 
PTSD between October 1996 and October 1997.

In a December 1997 supplemental statement of the case, the 
RO, in pertinent part, continued to deny service connection 
for aching joints and headaches, tension type, both as due to 
an undiagnosed illness.  By the same rating decision, the RO 
also confirmed the 10 percent rating for hiatal hernia with 
gastroesophageal reflux and the 10 percent rating for tinea 
cruris.

II.  Analysis

A.  Claims concerning service connection

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  The revised regulations are as 
follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia Theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

At present, the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has not ruled on what 
constitutes a well grounded claim under 38 U.S.C. § 1117 and 
38 C.F.R. § 3.317 for Gulf War veterans seeking compensation 
for certain disabilities due to undiagnosed illnesses.  
However, the VA General Counsel recently issued an 
precedential opinion on this subject.  In summary, the 
General Counsel held that a well grounded claim for 
compensation under 38 U.S.C. § 1117 (a) and 38 C.F.R. § 3.317 
generally requires the submission of some evidence of these 
four elements: 

(1)  active military, naval, or air 
service in the Southwest Asia Theater of 
operations during the Persian Gulf war; 

(2)  the manifestation of one or more 
signs or symptoms of undiagnosed illness; 

(3)  objective indications of chronic 
disability during the relevant period of 
service or to a degree of disability of 
10 percent or more within the specified 
presumptive period; and 

(4)  a nexus between the chronic 
disability and the undiagnosed illness.  

VAOPGCPREC 4-99 (May 3, 1999).  

1.  Claim concerning joint pain

The claims file indicates that the veteran had active 
military service in the Southwest Asia Theater of operations 
during the Persian Gulf war.  The veteran has reported having 
joint pain since service and the Board further notes that in 
January 1996, the veteran was assessed as having achy joints 
of unknown etiology, possibly Gulf War related.  Therefore, 
the veteran's claim concerning service connection for joint 
pain as a chronic disability resulting from an undiagnosed 
illness is well grounded and the RO has met the duty to 
assist.

In reviewing the claims file, the Board notes that while the 
veteran has regularly complained of joint pain since 
separation, there is a paucity of evidence that he actually 
has objective indications of a chronic disability due to 
joint pain.  For example, during his February 1993 VA 
examination, the objective findings were that the veteran's 
hands, ankles, and left knee were normal.  During his January 
1996 examination, the veteran complained of a six to nine 
month history of achy joints.  However, upon examination, the 
veteran was in no acute distress, he could ambulate without 
deficits, and his extremities were all within normal limits 
(as was an X-ray).  Despite the veteran's complaints of joint 
soreness during his July 1996 examination for VA purposes, 
his carriage was good, posture was erect, and gait was 
normal.  Full range of motion was observed without symptoms.  
In light of this evidence, the Board finds that the veteran 
has not established the objective indications necessary for 
service connection for joint pain as a chronic disability 
resulting from an undiagnosed illness.  Therefore, service 
connection is denied.    

2.  Claim concerning headaches 

The veteran's claim concerning service connection for 
headaches as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  Although he has 
complained of headaches since separation, there has been no 
evidence submitted of a nexus between these symptoms and any 
undiagnosed illness.  Rather, the VA in July 1996, concluded 
that the veteran's headaches were due to tension.  In 
paragraph 12 of its precedential opinion, the General Counsel 
stated that

Thus, for example, if a veteran's 
undiagnosed illness is manifested by 
respiratory signs or symptoms, the fourth 
element [referenced above] may be 
satisfied by evidence of a nexus between 
such respiratory signs or symptoms and 
the veteran's chronic disability.

VAOPGCPREC 4-99 (May 3, 1999).  

Although the General Counsel also noted that in some 
circumstances the relationship between symptoms and a current 
disability is capable of proof by lay evidence alone, this is 
not such a circumstance.  The Board does not find anything in 
the claims file which would indicate that the veteran, who is 
not a medical professional, is capable of providing a nexus 
opinion relating his headaches to an undiagnosed illness, as 
opposed to tension or any other abnormality.  Thus, the 
veteran's claim concerning service connection for headaches 
as a chronic disability resulting from an undiagnosed illness 
is not well grounded.  If a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet. App. 14 (1993).  As a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the appeal regarding the 
claim for service connection for headaches as a chronic 
disability resulting from an undiagnosed illness is denied.

B.  Claims concerning an increased rating 

The veteran's claims concerning increased ratings for tinea 
cruris and hiatal hernia with gastroesophageal reflux, are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that the veteran has presented 
claims that are plausible.  Further, the Board is satisfied 
that all relevant available evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist under 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (1999).  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2 (1999).  In cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  38 C.F.R. § 4.10 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999). 

1.  Hiatal hernia with gastroesophageal reflux 

The veteran currently has a 10 percent rating for hiatal 
hernia with gastroesophageal reflux under Diagnostic Code 
7346.  Under this Diagnostic Code, a rating of 60 percent 
requires symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is applicable for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 
hiatal hernia with two or more of the symptoms for a 30 
percent rating but of less severity warrants a 10 percent 
rating.  38 C.F.R. § 4.114, Diagnostic Code 7346 (1999). 

After reviewing this evidence, the Board concludes that a 
disability rating in excess of 10 percent for the veteran's 
service-connected hiatal hernia with gastroesophageal reflux 
is not warranted.  The evidence reflects that the veteran 
sought treatment several times in July 1993 for vomiting, 
nausea, and nonspecific gastrointestinal symptoms.  The 
veteran next complained of gastrointestinal symptoms during 
his VA examination in July 1996.  Outside of the flurry of 
symptoms noted in 1993, the outpatient records received 
actually do not show any repeated visits by the veteran for 
his service-connected hiatal hernia problem.  While the 
veteran has had a history of joint pain in the arm and 
shoulder, these symptoms have not been related to his service 
connected hiatal hernia.  

Importantly, there is no impairment of health.  At the VA 
examination in July 1996, the veteran's height was 67 inches, 
and his weight was 211.  Maximum weight at that time was 
reported to be 215 pounds.  No significant weight loss is 
shown.  He was described at that examination as being well 
nourished, robust and muscular.  Blood studies done in 
connection with this examination revealed normal hemoglobin 
and hematocrit.  Red blood cell count was not underneath the 
minimum normal range.  Other medical records do not 
contradict a finding that there is no impairment of health.  
In short, a 30 percent rating under Diagnostic Code 7346 is 
not warranted.  

2.  Tinea cruris 

The veteran currently has a 10 percent rating for tinea 
cruris under Diagnostic Code 7899 - 7806.  Under these 
criteria, a noncompensable disability rating is applicable 
where there is a slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  A ten 
percent rating is applicable where there is exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A thirty percent evaluation requires 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A fifty percent rating requires evidence of 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or an exceptionally repugnant 
condition.  38 C.F.R. § 4.118, Diagnostic Code 7899-7806 
(1999).

The record reflect that a "weeping dermatitis" was noted 
during a February 1993 VA examination, a small reddish rash 
was noted during a psychiatric hospitalization in February 
1994, and a florid, reddish, well demarcated area of tinea 
cruris was noted during the July 1996 VA examination.  
However, the medical records do not indicate any constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  While the veteran's condition was described 
as "weeping" in February 1993, the remainder of the medical 
evidence does not confirm constant exudation.  Moreover, the 
medical record reflects that the veteran has failed to report 
for numerous appointments at the VA dermatology clinic, which 
suggests to the Board a general lack of severity of his 
symptoms of tinea cruris.  In summary, the medical evidence 
in this case indicates that the veteran is not entitled to a 
rating in excess of 10 percent under Diagnostic Code 7899-
7806. 

ORDER

Entitlement to service connection for joint pain as a chronic 
disability resulting from an undiagnosed illness is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for headaches, tension type, as a 
chronic disability resulting from an undiagnosed illness is 
denied.

Entitlement to an increased rating for hiatal hernia with 
gastroesophageal reflux is denied.

Entitlement to service connection for tinea cruris is denied.


REMAND

The veteran essentially claims that the symptoms of his 
service-connected PTSD are worse than as reflected by the 
rating assigned by the RO.  

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  While the report of 
the VA examination in August 1995 discussed many of the 
veteran's PTSD symptoms, the examiner did not specifically 
analyze the veteran in terms of all the rating criteria 
contained in the revised criteria.  A new examination for VA 
purposes is therefore warranted.  The revised regulations are 
cited, in pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).          
30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.          
10

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication.          0

38 C.F.R. § 4.130 (Effective November 7, 1996).

Although the veteran has been examined previously for VA 
purposes, the importance of a new examination to ensure 
adequate clinical findings should be emphasized to the 
veteran.  The veteran should be advised that failure to 
report, without good cause, for an examination scheduled in 
connection with a claim for an increased rating, may result 
in denial of that claim.  38 C.F.R. § 3.655 (1999).

VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1999).  The duty to assist 
the veteran in obtaining and developing available facts and 
evidence to support her claim includes the procurement of 
medical records to which the veteran has made reference to.  
Littke v. Derwinski 1 Vet. App. 90 (1990).  The most recent 
treatment records pertaining to the veteran were associated 
with the claims file in October 1997.  To ensure that the 
veteran's claim will receive a fully informed evaluation, 
clinical data taking into account the condition of the 
veteran's PTSD, since October 1997, should be obtained and 
reviewed.  

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  Any pertinent VA medical records 
documenting treatment of the veteran's 
symptoms of PTSD from October 1997 which 
have not already been associated with the 
claims file, should be obtained and made 
of record. 

2.  The RO should obtain the names and 
addresses of any and all private medical 
care providers who have treated the 
veteran for his symptoms of PTSD since 
October 1997.  After securing the 
necessary releases, the RO should obtain 
these records and permanently associate 
them with the claims file.

3.  The RO should schedule the veteran 
for a special VA psychiatric examination.  
The veteran and his representative should 
be notified of the date, time and place 
of the examination in writing, and the RO 
should advise the veteran that, pursuant 
to federal regulations, failure to report 
for this examination, without good cause 
shown, will result in the denial of his 
claim for an increased rating. 

4.  The veteran should then be afforded 
another VA psychiatric examination.  The 
purpose of the examination is to 
determine the severity of the veteran's 
service-connected PTSD.  It is imperative 
that the examiner review the claims 
folder before the examination, and that 
he/she review the revised criteria for 
rating psychiatric disabilities as noted 
above.  The examiner should render an 
opinion as to what effect the service-
connected disability has on the veteran's 
social and industrial adaptability.  In 
reporting the examination findings, the 
examiner must specifically address each 
and every criterion set forth in the 
revised regulations beginning with the 30 
percent rating.  A Global Assessment of 
Functioning (GAF) should be provided 
under DSM IV, and the examiner should 
explain the meaning of any scores.  If 
the veteran has been employed August 
1995, a detailed work history should be 
obtained.  This should include the 
veteran's average monthly earned income 
and his earned income from the past year 
from employment.  The psychiatrist should 
also specifically detail the veteran's 
social impairment resulting from PTSD as 
it pertains to his ability to be 
gainfully employed and describe how the 
psychiatric disability impairs the 
veteran vocationally. 

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
If the examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered and each criterion in the 
regulations be addressed.

6.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claim pertaining to an 
increased rating for PTSD.  If any action 
taken remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case concerning all evidence added to the 
record since the last supplemental 
statement of the case, to include 
discussion of the provisions of 38 C.F.R. 
§ 3.655, if appropriate.  The RO should 
also specifically cite and consider the 
regulations and criteria regarding PTSD 
effective prior to and as of November 7, 
1996.  If the veteran fails to report for 
any examination, documentation of the 
date and time of the examination and 
documentation that the notice was sent to 
the correct address of record should be 
placed in the claims folder.  There 
should also be placed in the claims 
folder documentation that the veteran was 
notified of the consequences for failure 
to appear for the examination.  The 
veteran and his representative should be 
given an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional medical information and ensure due process.  
No inference should be drawn regarding the final disposition 
of the veteran's claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
Iris S. Sherman
Member, Board of Veterans' Appeals

 

